When this matter was presented to the Governor of Oklahoma, he properly referred it to the Attorney General for legal advice. The Attorney General advised the Governor that, to be a fugitive from justice under the act of Congress, it is not necessary that the person charged with having left the state in which the crime was alleged to have been committed did so for the purpose of avoiding a prosecution anticipated or begun, but simply that, having within a state committed a crime against the laws, he leaves such state, *Page 346 
and, when he is sought to be subjected to its criminal process to answer for his offense, he is found within the territory of another state. In support of this proposition, the Attorney General cited the following authorities: Ex parte Dickson, 4 Ind. T. 481, 69 S.W. 943; Op. Gov. Fairfield (Me.), 24 Am. Jur. 226;State v. Richter, 37 Minn. 436, 35 N.W. 9; In re Voorhees, 32 N.J. Law, 141; People v. Pinkerton, 17 Hun (N.Y.) 199; Johnson v.Ammons (Ohio) 7 Am. Law Rec. 662; Hibler v. State, 43 Tex. 197;Roberts v. Reilly, 116 U.S. 80, 6 Sup. Ct. 291, 29 L. Ed. 544; Inre Bruce (C.C.) 132 F. 390; In re Bloch (D.C.) 87 F. 981; Inre White, 55 F. 54, 5 C.C.A. 29; Ex parte Brown (D.C.) 28 F. 653.
We are of the opinion that the advice of the Attorney General to the Governor states the law correctly. In further support of this proposition, we desire to cite the case of Drinkall v.Spiegel, 68 Conn. 441, 36 A. 830, 36 L.R.A. 486. In that case the Supreme Court of Connecticut held that a prisoner who violates a parole, and goes into another state, is a fugitive from justice within the provisions of the United States Constitution and laws, and that such person is subject to extradition.
There is but one question in this case, and that is the legality of the revocation of the parole of petitioner; but this is a question for the courts of Indiana, for they alone have the right to construe their Constitution and laws. When the Governor's action in any matter is authorized by law, it is our duty to sustain such action, and we take great pleasure in doing so. We find that the Governor's action in this case is entirely proper, and within the law, and it is therefore upheld and sustained, and the writ is denied, and any officer of the state of Oklahoma who may now have petitioner in his custody is directed to surrender him to the duly authorized representative of the state of Indiana, in obedience to the Governor's warrant issued in this proceeding. It is further ordered that the extradition papers may be withdrawn from the files by the attorneys representing the state of Indiana.
Mandate will issue without delay.
ARMSTRONG, P.J., and DOYLE, J., concur. *Page 347